

117 HR 5332 IH: Reclaiming the Solar Supply Chain Act of 2021
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5332IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2021Mrs. Demings (for herself, Mr. Michael F. Doyle of Pennsylvania, Mrs. Dingell, Ms. Slotkin, and Mr. Carson) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to carry out a program to provide grants and loans to support and expand the domestic solar component manufacturing supply chain, and for other purposes.1.Short titleThis Act may be cited as the Reclaiming the Solar Supply Chain Act of 2021.2.Solar component manufacturing supply chain assistance(a)FindingsThe Congress finds that it is in the interest of the United States—(1)to have a viable solar component manufacturing supply chain; and(2)to reduce the reliance of United States manufacturers on solar components made in China.(b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish and carry out a program to award grants and loans to eligible entities to carry out projects in the United States for—(1)the construction of new facilities that manufacture solar components; and(2)retooling, retrofitting, or expanding existing facilities that manufacture solar components.(c)PrioritizationIn awarding grants and loans under the program, the Secretary shall give priority to projects—(1)that are strategically located near manufacturers in the solar component manufacturing supply chain to create a geographic concentration of manufacturers in the solar component manufacturing supply chain;(2)that have the greatest potential to reduce the reliance of United States manufacturers on solar components made in China; and(3)that—(A)provide the greatest potential for both direct and indirect domestic job creation;(B)result in economic development or economic diversification in economically distressed regions or localities; or(C)will create the greatest number of jobs for low-income communities, dislocated workers, and workers from groups that are underrepresented in the manufacturing industry.(d)Advanced solar technologyThe Secretary may issue a written finding on whether any advanced solar technology has significant potential to reduce the reliance of United States manufacturers on traditional solar components made in China.(e)ProhibitionIn carrying out the program, the Secretary may not award grants or loans for projects that will source solar components from, or supply their solar components to, facilities that use forced labor.(f)ApplicationTo be eligible to receive a grant or loan under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(g)Loan conditionsA loan made under the program shall—(1)not exceed an amount that is equal to 50 percent of the cost of the applicable project;(2)bear interest at a rate that does not exceed a level that the Secretary determines appropriate, taking into account the prevailing rate of interest in the private sector for similar loans and risks; and(3)be subject to such other terms and conditions as the Secretary determines appropriate.(h)Cost sharing for grantsSection 988(c) of the Energy Policy Act of 2005 (42 U.S.C. 16352(c)) shall apply to a grant made under this section.(i)Prevailing wagesAny laborer or mechanic employed by any contractor or subcontractor in the performance of work funded directly, or assisted in whole or in part, by the Federal Government pursuant to this Act shall be paid wages at rates not less than those prevailing on work of a similar character in the locality, as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act). With respect to the labor standards in this subsection, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(j)Labor organization(1)In generalNotwithstanding the National Labor Relations Act (29 U.S.C. 151 et seq.), paragraphs (2) through (5) shall apply with respect to any funding recipient under this Act who is an employer and any labor organization who represents employees of such a funding recipient.(2)Neutrality requirementAn employer shall remain neutral with respect to the exercise of employees and labor organizations of the right to organize and bargain under the National Labor Relations Act (29 U.S.C. 151 et seq.).(3)Commencement of collective bargainingNot later than 10 days after receiving a written request for collective bargaining from a labor organization that has been newly recognized or certified as a representative under section 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)), or within such further period as the parties agree upon, the parties shall meet and commence to bargain collectively and shall make every reasonable effort to conclude and sign a collective bargaining agreement.(4)Mediation and conciliation for failure to reach a collective bargaining agreement(A)In generalIf the parties have failed to reach an agreement before the date that is 90 days after the date on which bargaining is commenced under paragraph (3), or any later date agreed upon by both parties, either party may notify the Federal Mediation and Conciliation Service of the existence of a dispute and request mediation.(B)Federal mediation and conciliation serviceWhenever a request is received under subparagraph (A), the Director of the Federal Mediation and Conciliation Service shall promptly communicate with the parties and use best efforts, by mediation and conciliation, to bring them to agreement.(5)Tripartite arbitration panel(A)In generalIf the Federal Mediation and Conciliation Service is not able to bring the parties to agreement by mediation or conciliation before the date that is 30 days after the date on which such mediation or conciliation is commenced, or any later date agreed upon by both parties, the Service shall refer the dispute to a tripartite arbitration panel established in accordance with such regulations as may be prescribed by the Service, with one member selected by the labor organization, one member selected by the employer, and one neutral member mutually agreed to by the parties.(B)Dispute settlementA majority of the tripartite arbitration panel shall render a decision settling the dispute and such decision shall be binding upon the parties for a period of two years, unless amended during such period by written consent of the parties. Such decision shall be based on—(i)the employer's financial status and prospects;(ii)the size and type of the employer's operations and business;(iii)the employees' cost of living;(iv)the employees' ability to sustain themselves, their families, and their dependents on the wages and benefits they earn from the employer; and(v)the wages and benefits that other employers in the same business provide their employees.(k)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $9,500,000,000, to be made available for the period of fiscal years 2022 through 2026.(l)DefinitionsIn this Act:(1)Advanced solar technologyThe term advanced solar technology means any new or emerging technology, system, or mechanism that uses solar radiation to generate electrical energy, and any component thereof.(2)Direct current optimizerThe term direct current optimizer means a product which converts direct current electricity from one or more solar modules or advanced solar technologies to a different direct current voltage that is matched to the input requirements of an inverter.(3)Eligible entityThe term eligible entity means a private entity, including a manufacturer, or a partnership of private entities.(4)Forced laborThe term forced labor has the meaning given such term in section 307 of the Tariff Act of 1930 (19 U.S.C. 1307).(5)Integrated moduleThe term integrated module means a solar module produced by a single manufacturer through the conversion of a photovoltaic wafer or other semiconductor material into an end product which is—(A)suitable to generate electricity when exposed to sunlight; and(B)ready for installation without additional manufacturing processes.(6)InverterThe term inverter means a product which converts direct current electricity from one or more solar modules or advanced solar technologies into alternating current electricity.(7)Labor organizationThe term labor organization has the meaning given the term in section 2 of the National Labor Relations Act (29 U.S.C. 152).(8)PartiesThe term parties means a labor organization that is newly recognized or certified as a representative under section 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)) and the employer of the employees represented by such organization.(9)Photovoltaic cellThe term photovoltaic cell means the smallest semiconductor element of a solar module which performs the immediate conversion of light into electricity.(10)Photovoltaic waferThe term photovoltaic wafer means a thin slice or sheet of semiconductor material of at least 240 square centimeters produced by a single manufacturer—(A)either—(i)directly from molten solar grade polysilicon; or(ii)through formation of an ingot from molten polysilicon and subsequent slicing; and(B)which comprises the substrate of a photovoltaic cell.(11)ProgramThe term program means the program established under subsection (b).(12)RackingThe term racking means a structural steel or aluminum support element, of any cross-section shape and which may be assembled from individually manufactured segments, spanning longitudinally, on which solar modules are supported.(13)SecretaryThe term Secretary means the Secretary of Energy.(14)Solar componentThe term solar component includes an integrated module, a photovoltaic cell, a photovoltaic wafer, solar grade polysilicon, a solar module, an inverter, racking, a tracker, a direct current optimizer, and any advanced solar technology for which the Secretary has issued a written finding under subsection (d) that such advanced solar technology has significant potential to reduce the reliance of United States manufacturers on traditional solar components made in China.(15)Solar grade polysiliconThe term solar grade polysilicon means silicon which is—(A)suitable for use in photovoltaic manufacturing; and(B)purified to a minimum purity of 99.999999 percent silicon by mass.(16)Solar moduleThe term solar module means the connection and lamination of photovoltaic cells into an environmentally protected final assembly which is—(A)suitable to generate electricity when exposed to sunlight; and(B)ready for installation without an additional manufacturing process.(17)TrackerThe term tracker means—(A)a structural steel support on which solar modules are supported; and(B)the mechanism by which that support is oriented to varying angles with respect to the sun's position.(18)Traditional solar componentThe term traditional solar component means an integrated module, a photovoltaic cell, a photovoltaic wafer, solar grade polysilicon, and a solar module.